


GRANITE FALLS ENERGY
AMENDED EMPLOYMENT CONTRACT


THIS AMENDED AGREEMENT, made and entered into this 21st day of November, 2012 by
and between GRANITE FALLS ENERGY, LLC, GRANITE FALLS, MINNESOTA (hereinafter
referred to as 'Employer'); and TRACEY L. OLSON, (hereinafter referred to as
'Employee'). This amended agreement supersedes and replaces all of the terms of
any previously executed employment contract between Employer and Employee.


WITNESSETH:


WHEREAS, Employee is the now the Chief Executive Officer/General Manager of
Employer, and,


WHEREAS, the parties deem it to be in their mutual interest to have a written
employment agreement.


NOW, THEREFORE, the parties agree that Employee, as the Chief Executive
Officer/General Manager of Employer, is employed as follows:
    
1.
Term. The term of Employee's employment will continue until

terminated hereinafter provided.


2.
Salary. Employer shall pay Employee a salary of $12,500.00 per month effective
November 1, 2011, which salary shall be reviewed annually, beginning in November
2012 and continuing each year thereafter, with a view toward appropriate
adjustments as agreed to.

    
3.
Benefits. Employee shall receive benefits equal to or greater than those
provided to other employees of Employer, but not limited to: paid holidays, life
insurance, vacation, personal leave, tuition reimbursement and a retirement plan
as outlined in the GFE Employee Manual and/or as amended in Attachment A.



4.
Employee Termination. Employee may terminate this agreement at any time upon a
30-day written notice to Employer.



5.
Employer Termination. In event that Employer terminates Employee's employment
without cause, with cause being defined as dishonesty, a violation in accordance
with the Granite Falls Energy, LLC employee manual, theft, fraud, or a criminal
act against Granite Falls Energy, LLC and its shareholders, it shall then:



a.
Continue paying Employee his then current salary for a period of six (6) months
from and after the effective date of the termination.



b.
Continue paying Employee's health care insurance for a period of six (6) months
from and after the effective date of termination, or until time health coverage
becomes effective with other employment, whichever occurs first.



c.
If Employee's employment is terminated for cause, there shall be no obligation
to continue the salary and health benefits set forth above.



1.
Payment at Termination. Irrespective of the reasons for which Employee's
employment is terminated, he shall be entitled to be paid all accrued time-off
to which his is entitled at the time.



2.
Duties and Responsibilities. The duties and responsibilities to be performed by
the Employee shall be as defined and determined by Employer and agreed to by
Employee. These defined duties shall be reviewed annually in October of each
year and maintained in the Employees employment file.





--------------------------------------------------------------------------------






3.
Covenant Not to Solicit. While Employee is employed by Employer and for a period
of 24 months thereafter, Employee shall not, directly or indirectly, either for
himself or any other person, firm or corporation, without the Employer's
consent, solicit or attempt to solicit any person that is employed by Employer
to terminate or otherwise diminish in any respect his or her relationship with
the Employer.



IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day and
year first above written.


GRANITE FALLS ENERGY, LLC:
 
Employee:
 
 
 
/s/ Paul Enstad
 
/s/ Tracey L. Olson
Paul Enstad, Chairman
 
Tracey L. Olson

















--------------------------------------------------------------------------------




Attachment A
Benefits


Vacation


24 days of vacation (accrued 2 days per month) per year. Unused vacation time
may be accumulated up to 40 days. Any planned vacation exceeding 10 consecutive
working days shall be pre-approved by the Board of Governors.


Bonus


The 2012 bonus shall be consistent with the incentive program established for
the other employos of Granite Falls Energy.


Vehicle


Granite Falls Energy shall provide a company owned vehicle to be used by Tracey
L. Olson. Granite Falls Energy shall be responsible for all upkeep and operating
expenses of the vehicle.






--------------------------------------------------------------------------------






Chief Executive Officer
Duties and Responsibilities


•
Responsible for the day to day operations of Granite Falls Energy, LLC,
including the hiring of staff to ensure proper operation of the facility.

•
Responsible for providing all financial and operational information to the Board
of Governors to ensure that the Board of Governors can carry out their fiduciary
duties to act in the best interest of the shareholders.

•
Responsible for initiating and enforcing all company policies including the
delegation of initiation and enforcement duties to other staff.

•
Responsible for maintaining compliance with all federal, state, and local codes,
laws, etc. in the operation of the facility. This includes hiring consultants,
attorneys, contractors and any other services to insure compliance.

•
Other duties as assigned by Board of Governors.







